Court of Appeals
of the State of Georgia

                                         ATLANTA,____________________
                                                  September 12, 2018

The Court of Appeals hereby passes the following order:

A19A0105. MONIKA SINGH v. MANINDER SINGH.

      Monika Singh filed this direct appeal from the trial court’s entry of a final
divorce decree. We, however, lack jurisdiction. Pursuant to OCGA § 5-6-35 (a) (2),
an application for discretionary appeal is required in order to appeal a divorce decree.
Singh’s failure to file a discretionary application deprives us of jurisdiction over this
appeal, which is hereby DISMISSED. See Davidson v. Callaway, 274 Ga. 813, 814-
815 (559 SE2d 728) (2002).

                                         Court of Appeals of the State of Georgia
                                                Clerk’s Office, Atlanta,____________________
                                                                          09/12/2018
                                                I certify that the above is a true extract from
                                         the minutes of the Court of Appeals of Georgia.
                                                Witness my signature and the seal of said court
                                         hereto affixed the day and year last above written.


                                                                                         , Clerk.